UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1083



EULA DANCE,

                                             Plaintiff - Appellant,

          versus

ELIZABETH CITY-PASQUOTANK BOARD OF EDUCATION;
JOSEPH W. PEEL, Doctor; CLEVELAND HAWKINS,

                                            Defendants - Appellees.




                              No. 96-1287



EULA DANCE,

                                             Plaintiff - Appellant,

          versus

ELIZABETH CITY-PASQUOTANK BOARD OF EDUCATION;
JOSEPH W. PEEL, Doctor; CLEVELAND HAWKINS,

                                            Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-94-44-2-H2)


Submitted:    July 23, 1996                 Decided:   July 30, 1996
2
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Eula Dance, Appellant Pro Se. John David Leidy, HORNTHAL, RILEY,
ELLIS & MALAND, Elizabeth City, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying re-
lief on her 42 U.S.C. § 1983 (1988) complaint and granting in part

the Appellees' motion for costs. We have reviewed the record and

the district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Dance v.
Elizabeth City-Pasquotank Bd. of Educ., No. CA-94-44-2-H2 (E.D.N.C.
Nov. 6, 1995; Feb. 5, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED



                                3